Mr. Justice Aldrey
delivered the opinion of the conrt.
By an order of the Municipal Conrt of San Germán the possessory title to a lot situated in the town of San Germán was declared established, the order reading partly as follows:
“"Whereas, the court admitted the testimony exhibited and summons was served upon the prosecuting attorney, the adjoining owners and Francisca Ramírez, the previous owner, the property having been recently acquired, and there testified in open court the witnesses Domingo Rivera and Emigdio Montalvo, of age, landowners and taxpayers, according to the tax receipts which were introduced, and residents of San German, who stated that each and every one of the allegations made in the petition were true.”
IJpon presentation of the said order for record, the registrar recorded the document, bnt subject to the enrabie defect that it had not been shown, nor appeared from the order, that the witnesses Domingo Rivera and Emigdio. Montalvo are landowners and taxpayers of the Municipal District of San Germán, where the property in question is situated. By reason of the entry of the said defect the present administrative appeal has been taken.
*680The requirement prescribed by subdivision second of section 391 of the Mortgage Law to the effect that the witnesses heard in the proceedings must be residents and landowners of the town or municipal district in which the property is situated, appears from the document itself to have been complied with, since, apart from the statement set forth therein — between two commas, parentheses not being necessary — -with reference to the introduction of the tax receipts, the court asserts that the witnesses were landowners and residents of San Germán; a conclusion which the court doubtless reached from the statements of the witnesses themselves, or from the tax receipts exhibited or from both these elements of proof.
The decision appealed from must be reversed.